 Case 3:21-cr-01546-JLS Document 25 Filed 06/17/21 PageID.37 Page 1 of 1



 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       SOUTHERN DISTRICT OF CALIFORNIA
 8
                     (HONORABLE JANIS L. SAMMARTINO)
 9
10
     UNITED STATES OF AMERICA,              CASE NO.: 21-cr-1546-JLS
11
                       Plaintiff,           Hon. Janis L. Sammartino
12
           v.                               ORDER GRANTING JOINT
13                                          MOTION TO CONTINUE
     JOSE GARCIA-SANDOVAL,                  SENTENCING HEARING
14
                       Defendant.
15
16         GOOD CAUSE APPEARING, the parties’ Joint Motion to Continue the
17   Sentencing Hearing from September 3, 2021 to September 10, 2021 at 9:00 a.m. is
18   hereby GRANTED. Time is excluded pursuant to 18 U.S.C. § 3161(h)(1)(G).
19         IT IS SO ORDERED.
20   Dated: June 17, 2021
21
22
23
24
25
26
27
28
